EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Dianne Dobrea on 02/05/2021.

The application has been amended as follows: 

This listing of the claims will replace all prior versions, and listings of claims in the Application.
(Currently Amended) A protective barrier composition, consisting 
(i) an emollient blend  comprising glyceryl dibehenate, tribehenin, and glyceryl behenate with or without a solvent;
(ii) glyceryl stearate;
(iii) hydrogenated vegetable oil;
(iv) one or more additional oils selected from the group consisting of fatty plant derived oils,  synthetic oils, and a combination thereof, the fatty plant derived oils and synthetic oils having one or more fatty chains having a chain length from and including C8 to C24;
(v) one or more triglycerides present in the composition at a concentration, by weight, in the range from about 2% to about 50%, based on the total weight of the protective barrier composition; 
actives, vitamins, vitamin derivatives, and [[a]] combinations thereof; 
wherein the emollient blend, the and
wherein the protective barrier composition provides an occlusive barrier to keratinous tissue.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the emollient blend, the glyceryl stearate, and the hydrogenated vegetable oil are present, by weight, at a ratio of about 2:2:1.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the emollient blend, the glyceryl stearate, and the hydrogenated vegetable oil are present, by weight, at a ratio of about 3:3:1.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the emollient blend, the glyceryl stearate, and the hydrogenated vegetable oil are present, by weight, at a ratio of about 4:4:1.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the glyceryl dibehenate, tribehenin and glyceryl behenate of the emollient blend are present, by weight, at a ratio of about 1:1:1, based on the weight of the emollient blend.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein each of the emollient blend and the glyceryl stearate is present in the composition at a concentration, by weight, of at least about 2% and up to about 20%, based on the total weight of the protective barrier composition.
(Currently Amended) [[A]] The
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the composition includes wax present in the composition at a concentration, by weight, in the range from about 0% to about 20%, based on the total weight of the protective barrier composition.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the composition includes wax present in the composition at a concentration, by weight, in the range from about 1% to about 20%, based on the total weight of the protective barrier composition.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the one or more additional oils selected from the group consisting of one or more fatty plant derived oils,  synthetic oils, and a combination thereof are present in the composition at a concentration, by weight, of from about 10% to about 50%, based on the total weight of the protective barrier composition.
(Currently Amended) [[A]] The protective barrier composition of claim 10, wherein the one or more additional oils selected from the group consisting of one or more fatty plant derived oils,  synthetic oils, and a combination thereof are present in the composition at a concentration, by weight, of from about 25% to about 35%, based on the total weight of the protective barrier composition.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the one or more additional oils selected from the group consisting of one or more fatty plant derived oils,  synthetic oils, and a combination thereof includes one or more of prunus amygdalus dulcis oil, olea europaea fruit oil,  or helianthus annuus seed oil.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the one or more additional oils selected from the group consisting of one or more fatty plant derived oils,  synthetic oils, and a combination thereof includes a synthetic hydrogenated oil present in the composition at a concentration, by weight, of from about 1% to about 10%, based on the total weight of the protective barrier composition.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the one or more triglycerides is selected from the group consisting of caprylic/capric triglyceride, 
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the hydrogenated vegetable oil, the one or more additional oils selected from the group consisting of one or more fatty plant derived oils,  synthetic oils, and a combination thereof, and the one or more triglycerides, in combination, are present in the composition at a concentration, by weight, in the range from about 50% to about 80%, based on the total weight of the protective barrier composition.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the composition includes one or more hydrating agents present in the composition at a concentration, by weight, in the range from about 10% to about 20%, based on the total weight of the protective barrier composition.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the composition includes one or more hydrating agents selected from the group consisting of glycerin and squalane, and combinations thereof.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the composition includes one or more solvents present in the composition at a concentration, by weight, in the range from about 1% to about 20%, based on the total weight of the protective barrier composition.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the composition includes one or more solvents selected from glycols.
(Currently Amended) [[A]] The protective barrier composition of claim 19, wherein the  one or more solvents is selected from the group consisting of propanediol, caprylyl glycol, polypropylene glycol, and combinations thereof.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the one or more ingredients selected from the group consisting of waxes, hydrating agents, solvents, antimicrobials, antioxidants, actives, vitamins, vitamin derivatives, and combinations thereof includes one or more ingredients , [[and]] vitamins, vitamin derivatives, and combinations thereof.
(Currently Amended) [[A]] The protective barrier composition of claim 21, wherein the composition includes one or more ingredients selected from the group consisting of capryloyl glycine, tocopherol, panthenol, sodium phytate, dimethicone, allantoin, dicaprylyl carbonate,  kaolin, [[or a]] and combinations thereof.  
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the protective barrier composition is essentially free of one or more of petrolatum, mineral oil and lanolin.
(Currently Amended) [[A]] The protective barrier composition of claim 1, wherein the composition is essentially anhydrous.
(Currently Amended) A protective barrier composition, consisting 
(i) an emollient blend  comprising glyceryl dibehenate, tribehenin and glyceryl behenate with or without a solvent;
(ii) glyceryl stearate;
wherein each of the emollient blend and the glyceryl stearate[[,]] is present in the composition at a concentration, by weight, in the range from about 2% to about 20%, based on the total weight of the protective barrier composition, and wherein the combination of the emollient blend and the glyceryl stearate is present in the composition at a concentration, by weight, of up to and including about 30%, based on the total weight of the protective barrier composition; and
(iii) hydrogenated vegetable oil present in the composition at a concentration, by weight, in the range from about 0.1% to about 20%;
(iv) one or more additional oils selected from the group consisting of fatty plant derived oils,  synthetic oils, and a combination thereof, the one or more additional oils present in the composition at a concentration, by weight, of from about 10% to about 50%, based on the total weight of the protective barrier composition;
(v) one or more triglycerides present in the composition at a concentration, by weight, in the range from about 20% to about 50%, based on the total weight of the protective barrier composition; and
actives, vitamins, vitamin derivatives, and combinations thereof;
wherein the protective barrier composition provides an occlusive barrier to keratinous tissue.
(Currently Amended) [[A]] The protective barrier composition of claim 25, wherein the composition includes a hydrating agent present in the composition at a concentration, by weight, in the range from about 10% to about 20%, based on the total weight of the protective barrier composition.
(Currently Amended) [[A]] The protective barrier composition of claim 25, wherein the ingredients selected from the group consisting of waxes, hydrating agents, solvents, antimicrobials, antioxidants, actives, vitamins, vitamin derivatives, and combinations thereof includes one or more ingredients selected from the group consisting of actives, [[or]] vitamins, vitamin derivatives, and combinations thereof.
(Currently Amended) [[A]] The protective barrier composition of claim 27, wherein the composition includes one or more ingredients selected from the group consisting of capryloyl glycine, tocopherol, panthenol, sodium phytate, dimethicone, allantoin, dicaprylyl carbonate,  kaolin, [[or a]] and combinations thereof.
(Currently Amended) [[A]] The protective barrier composition of claim 25, wherein the protective barrier composition excludes petrolatum, mineral oil and lanolin and is essentially anhydrous.
(Currently Amended) A protective barrier composition, consisting  of:
(i) an emollient blend of glyceryl dibehenate, tribehenin and glyceryl behenate with or without a solvent;
(ii) glyceryl stearate;
wherein each of the emollient blend and the glyceryl stearate[[,]] is present in the composition at a concentration, by weight, in the range from about 2% to about 20%, based on the total weight of the protective barrier composition, and wherein the combination of the emollient blend and the glyceryl stearate is present in the 
(iii) hydrogenated vegetable oil present in the composition at a concentration, by weight, in the range from about 0.1% to about 20%;
(iv) one or more additional oils selected from one or more fatty plant derived oils and synthetic oils, the one or more additional oils present in the composition at a concentration, by weight, of from about 20% to about 50%, based on the total weight of the protective barrier composition;
(v) one or more triglycerides present in the composition at a concentration, by weight, in the range from about 20% to about 50%, based on the total weight of the protective barrier composition;
(vi) one or more waxes present in the composition at a concentration, by weight, in the range from about 1% to about 20%;
(vii) one or more hydrating agents present in the composition at a concentration, by weight, in the range from about 10% to about 20%, based on the total weight of the protective barrier composition; and
(viii) one or more ingredients selected from the group consisting of solvents, antimicrobials, antioxidants, actives, vitamins, [[and]] vitamin derivatives, and combinations thereof;
wherein the protective barrier composition provides an occlusive barrier to keratinous tissue.
(Currently Amended) [[A]] The protective barrier composition of claim 30, wherein the composition includes one or more solvents selected from the group consisting of propanediol, caprylyl glycol, polypropylene glycol, and combinations thereof.
(Currently Amended) [[A]] The protective barrier composition of claim 30, wherein the is selected from the group consisting of glycerin, squalane, and combinations thereof.
(Currently Amended) [[A]] The
(Currently Amended) A protective barrier composition, consisting  of:
(i) an emollient blend consisting of glyceryl dibehenate, tribehenin and glyceryl behenate with or without a solvent;
(ii) glyceryl stearate;
(iii) hydrogenated vegetable oil;
(iv) one or more additional oils selected from the group consisting of fatty plant derived oils,  synthetic oils, and a combination thereof, the fatty plant derived oils and synthetic oils having one or more fatty chains having a chain length from and including C8 to C24;
(v) one or more triglycerides;
(vi) wax; and
(vii) one or more ingredients selected from the group consisting of glycerin, squalane, propanediol, caprylyl glycol, polypropylene glycol, capryloyl glycine, tocopherol, panthenol, sodium phytate, dimethicone, allantoin, dicaprylyl carbonate,  kaolin, and combinations thereof;
wherein the protective barrier composition provides an occlusive barrier to keratinous tissue.
(Currently Amended) [[A]] The protective barrier composition of claim 34, wherein the emollient blend, the glyceryl stearate, and the hydrogenated vegetable oil are present, by weight, at a ratio of from about 2:2:1 to about 4:4:1, based on the weight of the protective barrier composition.
(Currently Amended) [[A]] The protective barrier composition of claim 34, wherein the one or more additional oils selected from the group consisting of fatty plant derived oils,  synthetic oils, and a combination thereof includes one or more of prunus amygdalus dulcis oil, olea europaea fruit oil,  or helianthus annuus seed oil.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to disclose a composition consisting of the claimed ingredients. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612